Citation Nr: 1025246	
Decision Date: 07/07/10    Archive Date: 07/19/10

DOCKET NO.  95-38 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUE

Entitlement to restoration of a 100 percent disability rating for 
teratoembroyal cell carcinoma of the left inguinal canal to 
include whether the reduction in the rating was procedurally 
correct.


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney-at-
Law


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to March 
1970.

This case comes before the Board of Veterans' Appeals (Board) 
from the San Juan, Puerto Rico, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  It was remanded in October 
1998 to accord the Veteran due process.

This case originally was on appeal from an April 1994 rating 
decision which confirmed and continued a May 1971 rating 
decision, which reduced the Veteran's 100 percent disability 
rating for teratoembryonal cell carcinoma of the left inguinal 
canal to a 30 percent rating, and determined that the May 1971 
rating decision was procedurally correct.  In the course of the 
appeal from the April 1994 rating decision, the Veteran continued 
to discuss what he asserted was the erroneous reduction in his 
rating which occurred in the May 1971 rating decision.

There is now before the Board a completed appeal from the May 
1971 rating decision.  The Veteran was notified of the May 20, 
1971 rating decision by a letter dated May 27, 1971.  On June 2, 
1971, the RO received from the Veteran a VA Form 21- 4138 in 
which he expressed disagreement with the May 27, 1971 
determination and asked for a hearing.  Unfortunately, the RO did 
not issue a statement of the case at that time.

Rather, following the Board's October 1998 remand, the RO issued 
a statement of the case on January 26, 2000, which concerned the 
May 1971 rating decision.  The Veteran filed a VA Form 9, Appeal 
to the Board that specifically referred to this statement of the 
case.  The appeal was dated on February 1, 2000 and filed 
contemporaneously in his claims folder.  Thus, the Veteran 
completed his appeal from the May 1971 rating decision.

In the course of his appeal from the April 1994 rating decision, 
the Veteran has contended that there was clear and unmistakable 
error in the May 1971 rating decision.  Because the veteran has 
completed an appeal from the May 1971 rating action, which is now 
before the Board, the May 1971 decision that reduced the 
evaluation is not yet final, and the issue of clear and 
unmistakable error in that rating action does not yet arise.

In a decision dated September 11, 2000, the Board denied 
entitlement to restoration of a 100 percent disability rating for 
teratoembryonal cell carcinoma of the left inguinal canal, to 
include the issue of whether the reduction in rating was 
procedurally correct.  The Veteran appealed the denial to the 
United States Court of Appeals for Veterans Claims (Court).  In 
May 2001, the Secretary filed an Unopposed Motion for Remand and 
Stay of Proceedings (Unopposed Motion for Remand) requesting the 
Court vacate and remand the Board's September 2000 decision.  In 
an Order dated May 8, 2001, the Court granted the Unopposed 
Motion for Remand and vacated and remanded the matter pursuant to 
38 U.S.C.A. § 7252(a).

In a decision dated April 30, 2002, the Board denied entitlement 
to restoration of a 100 percent disability rating for 
teratoembryonal cell carcinoma of the left inguinal canal, to 
include the issue of whether the reduction in rating was 
procedurally correct.  The Veteran appealed the denial to the 
Court.  In October 2002, the parties filed a Joint Motion for 
Remand and to Stay Proceedings (Joint Motion for Remand) 
requesting the Court vacate and remand the Board's April 2002 
decision.  In an Order dated November 6, 2002, the Court granted 
the Joint Motion for Remand and vacated and remanded the matter 
pursuant to 38 U.S.C.A. § 7252(a).

In a decision dated October 16, 2003, the Board denied 
entitlement to restoration of a 100 percent disability rating for 
teratoembryonal cell carcinoma of the left inguinal canal, to 
include the issue of whether the reduction in rating was 
procedurally correct.  The Veteran appealed the denial to the 
Court.  In July 2008, the parties filed a Joint Motion for Remand 
requesting the Court vacate and remand the Board's October 2003 
decision.  In an Order dated August 1, 2008, the Court granted 
the Joint Motion for Remand and vacated and remanded the matter 
pursuant to 38 U.S.C.A. § 7252(a).


FINDINGS OF FACT

1.  The RO satisfied all procedural requirements in May 1971 when 
reducing, from 100 percent to 30 percent, the disability rating 
in effect for the Veteran's teratoembryonal cell carcinoma of the 
left inguinal canal.

2.  As of May 1971, a one-year period had elapsed in which the 
Veteran's teratoembryonal cell carcinoma of the left inguinal 
canal had not been manifested by either metastases or recurrence 
of the cancer.


CONCLUSION OF LAW

The criteria for restoration of a 100 percent disability rating 
for teratoembryonal cell carcinoma of the left inguinal canal are 
not met.  38 U.S.C.A. § 1155 (formerly 38 U.S.C.A. § 355); 
38 C.F.R. §§ 3.105(e), 3.343(a), 4.1, 4.2, 4.3, 4.7, 4.115a, 
Diagnostic Code 7528 (1971).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Procedural background

Due to the complexity of the procedural status, a preliminary 
explanation of the procedural background is warranted.  

In a June 1970 rating decision, the San Juan, Puerto Rico, RO, 
granted service connection for a disability characterized as 
carcinoma, left inguinal canal, teratoembryonal cell, assigning a 
100 percent disability rating, effective March 27, 1970, the day 
following separation from service.  In a May 1971 rating 
decision, the RO reduced the disability evaluation from 100 to 30 
percent, effective August 1, 1971.  

While the notification letter is not currently in the claims 
folder, a Control Document and Award Letter (VA Form 20-822), 
dated May 27, 1971, is of record.  This document reveals that a 
VA Form 21-6763, Reduced Disability Compensation, was dispatched.  
The version of this form letter in effect in 1971 included 
numbered paragraphs notifying the Veteran of the percentage 
reduction and indicating that the Veteran might submit additional 
evidence tending to show that the reduction should not be made.  
The type of evidence that might be helpful was listed.  The 
letter advised the Veteran that any new evidence that might 
justify a different decision should be sent promptly.  The letter 
also advised that, if there were no new evidence, but the Veteran 
felt the decision to be incorrect, he could initiate an appeal by 
filing a notice of disagreement within one year from the date of 
the letter.

Subsequently, VA received a statement in support of claim from 
the Veteran on June 2, 1971.  In the statement, the Veteran 
indicated that he did not agree with VA's May 27, 1971, 
determination, that he considered himself 100 percent disabled, 
and that he desired a personal hearing.  The Board finds that 
this statement constitutes a timely notice of disagreement (NOD) 
and request for a hearing.  38 C.F.R. §§ 19.114, 19.118 (1971); 
see also 38 C.F.R. § 19.133 (1971).

In December 1993, the Veteran requested a hearing at the local 
RO.  At a March 1994 hearing, the issues identified by the 
Veteran's representative as appropriate for discussion included 
restoration of the 100 percent rating for left inguinal hernia 
cell cancer, retroactive to the date of reduction (August 1, 
1971).  

In an April 1994 rating decision, the New York, New York, RO 
characterized the issue on appeal as entitlement to an increased 
evaluation for "the testicular condition," and indicated that the 
May 1971 rating was confirmed and continued.  The Veteran was 
notified of that decision and of his appellate rights and 
procedures in a May 1994 letter.  In June 1994, the Veteran noted 
disagreement with that decision.

In May 1995, the San Juan RO issued a Statement of the Case (SOC) 
which identified the issue as entitlement to a disability rating 
in excess of 30 percent for a testicular condition, and in which 
the Veteran was advised that, since he had been notified of the 
reduction from 100 percent to 30 percent prior to August 1, 1971, 
the date that the reduction became effective, "the due process 
requirements were met and a protected 100 percent evaluation is 
not warranted."  On a VA Form 9, Appeal to Board of Veterans' 
Appeals, received in May 1995, the Veteran responded to the SOC, 
indicating in part that "the issues are wrong."  In a December 
1995 statement, the Veteran stated that the SOC was erroneous in 
that it did not address his claim that there were clear and 
unmistakable errors in VA rating decisions, and that he wanted 
his case "revised" on that basis.  

In May 1998, the RO issued a supplemental statement of the case 
(SSOC) that pertained to the question of entitlement to a rating 
in excess of 30 percent for a testicular condition that referred 
solely to contemporaneous evidence.  The case was thereafter 
forwarded to the Board for appellate review.

In October 1998, the Board determined that the issue on appeal 
was characterized as entitlement to restoration of a 100 percent 
disability rating for teratoembryonal cell carcinoma of the left 
inguinal canal, to include the issues of whether the reduction in 
rating was procedurally correct and whether clear and 
unmistakable error occurred in the reduction.  At that time, the 
Board noted that there were possible procedural deficiencies, and 
requested that the RO readjudicate the Veteran's claim, giving 
consideration to his allegations of clear and unmistakable error 
in the May 1971 rating decision, and to whether correct procedure 
was followed by the RO at that time.

On January 12, 2000, the RO issued a SSOC on the issue of clear 
and unmistakable error, finding that no revision of the May 1971 
rating decision was warranted.  This SSOC set forth the laws and 
regulations pertinent to the reduction of schedular total 
disability evaluations, to include those laws and regulations 
that were in effect as of May 1971.  In another SSOC, issued on 
January 26, 2000, the RO identified the issues on appeal as 
entitlement to increased ratings for teratoembryonal cell cancer 
of the left inguinal canal and for left testicle removal, rated 
as 30 percent and 10 percent disabling, respectively.  (Service 
connection for left testicle removal was granted, and assigned a 
10 percent disability rating, in the same June 1970 rating action 
in which service connection for left inguinal cancer was granted 
and assigned a 100 percent disability rating.)  In that second 
January 2000 SSOC, the May 1971 rating decision, the NOD received 
by VA in June 1971, and evidence submitted by the Veteran in 
conjunction with that NOD were acknowledged and discussed.  The 
RO found that a rating in excess of 30 percent for left inguinal 
canal cancer was not appropriate.

At the time of a March 2000 hearing, held at the San Juan RO, the 
Veteran's representative discussed the propriety of the reduction 
of the 100 percent rating, as determined by the May 1971 rating 
decision.  The case was subsequently forwarded to the Board for 
appellate review.

The Board finds that the January 26, 2000, SSOC constitutes the 
statement of the case that was required to have been issued 
following receipt by VA of the Veteran's NOD with regard to the 
May 1971 rating decision, particularly when it is considered with 
the January 12, 2000, SSOC that set forth all pertinent laws and 
regulations.  The Board also finds that the transcript of the 
March 10, 2000, personal hearing constitutes a timely substantive 
appeal.  

Based upon the above, the Board concludes that the issue of 
entitlement to restoration of a 100 percent disability rating for 
teratoembryonal cell carcinoma of the left inguinal canal has 
been developed for appellate consideration, and that this issue 
is an appeal of the San Juan RO's May 1971 reduction in 
disability rating.  Accordingly, the issue of whether the May 
1971 rating decision was clearly and unmistakably erroneous is 
not ripe for adjudication at this time, inasmuch as that decision 
is not final.




II. History

The Veteran's service treatment records reveal that while in 
service, he was diagnosed with teratoembryonal cell carcinoma, 
left inguinal canal, without evidence of metastasis.  A left 
radical orchiectomy was performed in November 1969 along with a 
bilateral retroperitoneal node dissection in December 1969.  He 
was subsequently moved from a hospital in Germany to a hospital 
at Fort Gordon, Georgia in January 1970 to await administrative 
processing, i.e., a Medical Evaluation Board.  Records show that 
while in Georgia, the Veteran was asymptomatic and received no 
medication or treatment.  The February 1970 separation medical 
examination noted the inservice incurrence of left inguinal canal 
carcinoma and sympathetic nerve damage, deemed to be a 
complication of retroperitoneal node dissection, as well as 
sterility due to an inability to ejaculate, also deemed as 
secondary to the sympathetic nerve damage.

In February 1970, the Veteran submitted an application for VA 
benefits based on the left inguinal carcinoma, sympathetic nerve 
damage with secondary sterility, and acquired absence of the left 
testicle.  In a June 1970 rating determination, the RO granted 
service connection for a disability characterized as carcinoma, 
left inguinal canal, teratoembryonal cell, and assigned a 100 
percent disability rating, effective March 27, 1970, the day 
following the Veteran's separation from service.  A separate 10 
percent rating was also assigned, effective March 27, 1970, for 
removal of the left testicle.  In addition, special monthly 
compensation was awarded under 38 U.S.C. § 314 (now 38 U.S.C. 
§ 1114), subsection K, and VA regulation 1350(A), due to 
anatomical loss of a creative organ.

The Veteran was afforded a VA urology examination in July 1970 
for compensation purposes, which revealed abdominal midline and 
left inguinal scars that were healed.  Examination of the 
genitalia revealed an absence of the left testicle.

On two occasions in July 1970, the RO confirmed and continued 
these ratings.  The veteran was notified of these decisions, and 
of appellate rights and procedures, on July 20, 1970, and July 
31, 1970.

The Veteran was afforded an additional VA examination for 
compensation purposes in August 1970.  The examiner noted the 
findings of the testicular cancer as well as the removal of the 
left testicle in service.  The examiner also reported the 
surgical scars and the absence of the left testicle at that time.  
The examiner indicated that additional tests were to be performed 
to include an IVP and chest x-rays and that the Veteran was to 
return after the tests.  

In a January 1971 follow up/addendum report, it was noted that 
IVP and chest x-ray results were normal.  A final diagnosis of 
teratoembryonal carcinoma, left groin, with no apparent 
metastases or recurrence, was rendered.  

The Veteran was hospitalized at a VA facility from March 1971 to 
April 1971 for treatment of a disorder not on appeal.  The 
hospitalization summary noted diagnoses to include status post 
embryonal carcinoma, left inguinal canal; status post left 
orchiectomy; and status post retroperitoneal lymphadenectomy.  It 
was incorrectly reported that the Veteran underwent left 
orchiectomy in November 1970 (as opposed to November 1969, while 
still in military service).  The report also noted that the 
Veteran was able to achieve a normal erection, but was not able 
to ejaculate.

As noted above, the RO, in a May 1971 rating determination, 
reduced from 100 percent to 30 percent, the disability rating for 
the Veteran's left inguinal canal cancer, effective August 1, 
1971.  The record contains a Control Document and Award Letter, 
VA Form 20-822, dated May 27, 1971 and a VA Form 21-4138 dated 
June 2, 1971, wherein the Veteran noted disagreement with the 
RO's May 1971 determination.

Also added to the record was a June 1971 letter from the 
Veteran's private physician who indicated that he had examined 
the Veteran, who had had an inability to ejaculate since the 
retroperitoneal node dissection that was obviously due to 
autonomic nerve severance during surgery.  The private physician 
also stated that due to the Veteran's guarded prognosis, the 
short time since his surgery, and the inability to ejaculate, the 
Veteran deserved a total and permanent disability rating.

In a July 1971 rating action, the RO determined that no change in 
the previous rating decision was warranted.  The Veteran was 
notified of that decision, and of appellate rights and 
procedures, by means of a letter dated August 11, 1971.


Analysis

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155 (West 2002) (formerly 38 U.S.C.A § 355).  
Separate diagnostic codes identify the various disabilities.  Id.  
Evaluation of a service-connected disorder requires, as in 1971, 
a review of the veteran's entire medical history regarding that 
disorder.  38 C.F.R. §§ 4.1 and 4.2.  Nevertheless, past medical 
records do not take precedence over current findings in 
determining whether to increase a disability rating, although a 
rating specialist is directed to review the recorded history of 
disability to make a more accurate evaluation.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  It is also necessary, as it was in 
1971, to evaluate the disability from the point of view of the 
veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve 
any reasonable doubt regarding the extent of the disability in 
the veteran's favor.  38 C.F.R. § 4.3.  If there is a question as 
to which evaluation to apply to the veteran's disability, or was 
such a question in 1971, the higher evaluation will be assigned 
if the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

The 100 percent disability rating assigned by the RO in June 1970 
was based on diagnostic criteria set forth at 38 C.F.R. § 4.115a, 
Diagnostic Code 7528 (1970), whereby that disability rating was 
appropriate for new and malignant growths of any specified part 
of the genitourinary system.  In a Note that accompanied 
Diagnostic Code 7528, it was stipulated that the 100 percent 
rating granted under that code was to be continued for one year 
after surgery, radium, deep x-ray, or other therapeutic 
procedure.  At that point, if one year had elapsed without 
recurrence or metastasis, the rating would be based on residuals, 
with a minimum rating of 10 percent.  These provisions were 
identical to those that were in effect in May 1971, when the RO 
set forth its rating decision whereby the 100 percent disability 
rating that had been in effect for the Veteran's left inguinal 
canal cancer was reduced to 30 percent, effective August 1, 1971.

Under 38 C.F.R. § 3.105(e) (1971), rating action was to be taken 
where a reduction in evaluation of a service-connected disability 
was considered warranted, and the lower evaluation would result 
in a reduction or discontinuance of compensation payments that 
were being made.  The regulation specifically directed that the 
reduction was to be made effective as of the last day of the 
month in which a 60-day period from the date of notice to the 
payee expired.  The Veteran was to be notified at his latest 
address of record of the action taken and furnished detailed 
reasons, and was to be given 60 days for the presentation of 
additional evidence.

In addition, under 38 C.F.R. § 3.343(a) (1971), total disability 
ratings were not to be reduced without examination that showed 
material improvement, as evaluated in conjunction with all of the 
facts of record.  This regulation stipulated that particular 
consideration was to be given as to whether the Veteran had 
attained improvement under the ordinary conditions of life.

As noted above, the question before the Board is whether the 
reduction of disability rating, as determined in the May 1971 
rating decision, was proper.  This requires a two-step analysis: 
first, whether the reduction was procedurally correct; and 
second, whether the reduction was factually correct.

With regard to the satisfaction of procedural requirements, the 
RO, in order to implement a reduction in disability rating, was 
required to take rating action.  This clearly was satisfied by 
the RO by means of the rating decision promulgated in May 1971.  
In addition, the reduced disability rating was to be made 
effective as of the last day of the month in which a 60-day 
period from the date of notice to the payee expired.  While a 
notification letter is not associated with the Veteran's claims 
file, it is clear that he was notified of the decision.  First, 
as reported above, a VA Form 20-822, Control Document and Award 
Letter, dated May 27, 1971, is of record.  Second, the Veteran 
wrote to the RO in June 1971, expressing his disagreement with 
the "determination of 5-27-71," making it clear that he had 
received notice of the decision.  The Board can accordingly 
conclude that the date of notice was May 27, 1971.  The last day 
of the month in which the 60-day notification period would have 
expired would have been July 31, 1971.  The May 1971 rating 
decision shows that the last day that the 100 percent disability 
rating remained in effect was, in fact, July 31, 1971, and that 
the 30 percent rating became effective on August 1, 1971.  As a 
result of this, the Board finds that this procedural requirement 
was satisfied.  Moreover, the fact that the Veteran was 
apparently notified on May 27, 1971, satisfies the requirement 
that he was to have been given a 60-day period within which to 
present additional evidence, inasmuch as that 60-day period would 
have expired prior to August 1, 1971.

As described above, the form letter provided notice of the 
reduction and told him that his award would be reduced if no 
additional evidence was submitted within 60 days.  It told him he 
could initiate an appeal by filing a notice of disagreement 
instead of presenting further evidence.  The VA Form 21-4138 
received by VA in June 1971 does state disagreement and reasons 
for the disagreement.

At the March 1994 hearing at the RO, the Veteran's then 
representative indicated that the correct procedures were not 
followed to reduce the disability rating since a proposed rating 
was not done.  However, while 38 C.F.R. § 3.105(e) now requires a 
proposed rating decision and notice, such a requirement was not 
present in 1971.  The procedures which require a rating decision 
proposing the reduction in the disability rating became effective 
in May 1990.  There is no indication in the notice promulgating 
the new procedure that it was to have retroactive effect.  55 
Fed. Reg. 13,522 (1990).  Accordingly, there was no requirement 
in 1971 for a proposed rating decision to reduce a disability 
rating.

The Board also notes that the primary reason for the most recent 
joint remand in July 2008 was so that the Board could discuss 
what 38 C.F.R. § 3.343(a) entailed and how the reports that the 
Board equated to an examination satisfied section 3.343(a) or 
what particular evidence showed material improvement as was 
required by the regulation.  In this regard, the Board notes that 
the June 1970 urology examination, the August 1970 examination, 
and the January 1971 addendum report were all performed for 
compensation purposes.  Moreover, the June and August 1970 VA 
examinations provided a history of the surgery performed while 
the Veteran was in service and reported the symptoms related to 
the surgery residuals.  Furthermore, the January 1971 addendum 
contained the results of the tests ordered as part of the August 
1970 VA examination and resulted in a final diagnosis of 
teratoembryonal carcinoma, left groin, with no apparent 
metastases.  In addition, while the Veteran's March-April 1971 
hospitalization was for a disorder other than that currently on 
appeal, the Veteran's prior surgery was noted and it was 
indicated that that the Veteran was able to achieve a normal 
erection, but was not able to ejaculate.  

The Board further notes that the May 1971 rating made reference 
to an examination, although not specific as to time or place, 
when reducing the Veteran's disability evaluation from 100 to 30 
percent.  The physical examination and test results from the June 
1970, August 1970, and January 1971 VA examinations, which were 
performed for VA compensation purposes, served as the basis for 
the Veteran's reduction and showed material improvement, in the 
form of the absence of metastasis or recurrence of the testicular 
cancer.  Thus, the criteria for the requirement of an examination 
prior to the reduction under 38 C.F.R. § 3.343(a) were satisfied.  

With regard to the propriety of the reduction - that is, whether 
the reduction was factually supportable - the diagnostic criteria 
that were applied in May 1971 provided for a 100 percent rating 
for only one year after performance of the therapeutic procedure.  
If one year elapsed without recurrence or metastasis of the 
cancer at issue, the disability rating was to be ascertained by 
an evaluation of the residuals, with a minimum rating of 10 
percent.  Here, the therapeutic procedures were undertaken while 
the Veteran was still in service; thus, the 100 percent rating 
that was in effect from March 27, 1970, through July 31, 1971, 
clearly encompassed a one-year period.  In addition, the medical 
evidence compiled during that period does not indicate that there 
was a recurrence of the Veteran's left inguinal canal carcinoma, 
or that the cancer had metastasized.  VA examination reports 
dated in June 1970 and August 1970 note the presence of abdominal 
and surgical scars, along with the absence of the left testicle, 
but do not otherwise indicate any abnormalities, to include 
either recurrence or metastasis.  The January 1971 VA "follow-up" 
report indicates a final diagnosis of teratoembryonal carcinoma, 
left groin.  The report specifically notes that there were no 
apparent metastases or recurrence of the Veteran's left inguinal 
canal cancer.  Additionally, the VA hospital discharge summary 
for hospitalization from March to April 1971 does not show a 
recurrence of the Veteran's left inguinal canal carcinoma, or 
that the cancer had metastasized.  38 C.F.R. § 4.115a, Diagnostic 
Code 7528 (1970); 38 C.F.R. § 4.115a, Diagnostic Code 7528 
(1971). 

The evidence demonstrates that the procedures that were to be 
adhered to by VA in May 1971 were in fact followed.  Therefore, 
the rating reduction was procedurally correct.  In addition, the 
medical evidence demonstrates that the reduction in disability 
rating implemented in May 1971 was appropriate.  The evidence 
does not indicate that the degree of disability necessary for 
continuance of the 100 percent rating was present.  The May 1971 
rating decision does not identify the residuals that warranted 
the assignment of a 30 percent rating, rather than the 10 percent 
disability rating established by the Note following Diagnostic 
Code 7528 as the minimum disability rating that was to be 
assigned following the one-year period in which there was no 
metastasis or recurrence.  However, the medical record does not 
show the presence of any metastasis or recurrence of the 
Veteran's left inguinal canal carcinoma.

The Veteran's attorney, in a May 2010 letter, also argued that 
the May 1971 rating determination should be void ab initio as the 
Veteran was not afforded a hearing as he requested in his June 
1971 notice of disagreement.  The attorney cited to the current 
version of § 3.105 wherein it is noted that if a predetermination 
hearing is timely requested, benefit payment will be continued at 
the previously established level pending a final determination 
concerning the proposed action.  While citing this regulation in 
support of her argument, the Veteran's attorney also noted that 
this regulation was not added until 1990.  The regulation in 
effect at the time of the May 1971 rating determination made no 
reference any pre-determination hearing.  Thus, VA was not 
required to provide the Veteran with a predetermination hearing.  
Moreover, as the claim has remained open since May 1971 and the 
Veteran has testified as to his beliefs as to why the reduction 
was improper, he has been afforded a hearing during the course of 
the appeal, thus satisfying his request for a hearing during the 
course of the appeal.  

Finally, the Board notes that in an informal brief filed at the 
Court of Appeals for Veterans Claims, the Veteran argued that the 
issue the Board should address is whether there was clear and 
unmistakable error in the May 1971 rating decision.  He contended 
that failure of the duty to assist constituted such error.  He 
also indicated that the RO failed to consider his VA hospital and 
outpatient treatment records, and that it failed to accord him a 
hearing when he submitted his notice of disagreement in 1971.  
Although these arguments were made to the Court rather than the 
Board, the Board will address them here.

The issue of whether there was clear and unmistakable error in 
the May 1971 rating decision is not addressed herein because, as 
set out in the procedural history above, the May 1971 rating 
decision did not become final.  Clear and unmistakable error is a 
means of challenging a previously final adjudication.  38 C.F.R. 
§ 3.105(a).  Furthermore, in seeking to have the Board address 
the question of clear and unmistakable error, the Veteran seeks 
to impose upon himself a very high burden of proof.  In Russell 
v. Principi, 3 Vet. App. 310 (1992), the Court propounded a 
three-pronged test to determine whether clear and unmistakable 
error was present in a prior determination: (1) either the 
correct facts, as they were known at the time, were not before 
the adjudicator (i.e., more than simple disagreement as to how 
the facts were weighed or evaluated) or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied; (2) the error must be undebatable and of the sort which, 
had it not been made, would have manifestly changed the outcome 
at the time it was made; and (3) a determination that there was 
clear and unmistakable error must be based on the record and law 
that existed at the time of the prior adjudication in question.

The Court has refined and elaborated on that test as follows:

Clear and unmistakable error is a very specific and rare 
kind of 'error.'  It is the kind of error, of fact or of 
law, that when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly 
different but for the error . . . . If a claimant-appellant 
wishes to reasonably raise clear and unmistakable error 
there must be some degree of specificity as to what the 
alleged error is and, unless it is the kind of error . . . 
that, if true, would be clear and unmistakable error on its 
face, persuasive reasons must be given as to why the result 
would have been manifestly different but for the alleged 
error. It must be remembered that there is a presumption of 
validity to otherwise final decisions, and that where such 
decisions are collaterally attacked, and a clear and 
unmistakable error claim is undoubtedly a collateral 
attack, the presumption is even stronger.

Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).

Neither disagreement with how the facts are evaluated (Russell), 
nor allegation of failure in the duty to assist (Caffrey v. 
Brown, 6 Vet. App. 377, 383-384 (1994)), can constitute clear and 
unmistakable error.

The Board does not have before it the issue of whether clear and 
unmistakable error occurred in the May 1971 rating decision, for 
the reasons set forth above.

The preponderance of the evidence is against the Veteran's claim 
for restoration of a 100 percent disability rating for 
teratoembryonal cell carcinoma of the left inguinal canal.


Duty to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).

Proper VCAA notice must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) and that the 
claimant is expected to provide.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1).

For claims pending before VA on or after May 30, 2008, 38 C.F.R. 
§ 3.159 has been amended to eliminate the requirement that VA 
request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  73 Fed. Reg. 
23,353 (Apr. 30, 2008).

The Board's April 2002 decision was vacated and the matter 
remanded by the Court in November 2002 specifically to address 
the requirement that VA inform the claimant of information or 
evidence necessary to substantiate the claim, as well as which 
evidence VA will seek to provide and which evidence the claimant 
is to provide, citing Quartuccio v. Principi, 16 Vet. App. 183 
(2002).   It was specifically noted in the Joint Motion for 
Remand granted by the Court that neither the May 1995 SOC nor the 
January 2000 SSOC fulfilled the requirements that VA notify the 
claimant of what portion of information or evidence is to be 
provided by the claimant and which portion must be provided by 
VA.

To remedy this procedural defect, the Board remanded this matter 
to the RO in June 2003.  In July 2003, the RO sent to the Veteran 
a letter that advised him of the evidence needed to support his 
claim, the kind of evidence he was responsible for obtaining, and 
the evidence VA was responsible for obtaining.  Page 3 of the 
letter indicated that VA is responsible for obtaining relevant 
records from any Federal agency, including military and VA 
medical records, and records from the Social Security 
Administration.  The same page also indicated that VA would make 
reasonable efforts to obtain relevant records not held by a 
Federal agency, but that it was the responsibility of the 
claimant to make sure that VA received all requested records that 
are not in the possession of a Federal agency.  Thus, the 
specific requirements noted in Quartuccio were met.

The July 2003 letter also asked the Veteran to send any 
additional evidence or information to the RO within 30 days.  It 
also informed him that he might take longer than 30 days to 
submit any additional information, but that he should try to make 
sure that the RO received it within one year from the date of the 
first letter about what he needed to support his claim.

The Veteran's former representative responded to the July 2003 
letter in a statement dated July 22, 2003.  The representative 
indicated that there was no additional evidence to submit and 
requested that VA expedite the decision as the case had been 
litigated for years.  The Veteran's current attorney has also not 
identified any additional information that is pertinent to the 
claim.  

As for the development in this matter, the Board notes that the 
Veteran was examined by VA in 1970 and 1971.  The Veteran's 
history as well as the necessary findings to properly decide and 
rate the Veteran's disabilities were set forth in the examination 
reports.  As such, the VA examinations performed in conjunction 
with the Veteran's claims are deemed to be adequate to properly 
decide the Veteran's current appeal.  VA medical records and a 
private medical statement were also received.  Moreover, neither 
the Veteran nor his attorney has identified additional relevant 
evidence of probative value that has not already been sought and 
associated with the claims file.  

The Veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of the claim, including 
by submission of statements and arguments presented by his 
attorney and his testimony.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to finally 
decide the appeal.  Based upon the foregoing, the duties to 
notify and assist the Veteran have been met, and no further 
action is necessary to assist the Veteran in substantiating this 
claim.  




ORDER

Restoration of a 100 percent disability rating for 
teratoembryonal cell carcinoma of the left inguinal canal is 
denied.




____________________________________________
JOHN L. PRICHARD
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


